Name: Council Regulation (EEC) No 254/87 of 26 January 1987 extending the provisional anti-dumping duty on imports of standardized multi-phase electric motors having an output of more than 0,75 kW but not more than 75 kW, originating in Bulgaria, Czechoslovakia, the German Democratic Republic, Hungary, Poland, Romania and the Soviet Union
 Type: Regulation
 Subject Matter: competition;  political geography;  electronics and electrical engineering
 Date Published: nan

 29. 1 . 87 Official Journal of the European Communities No L 26/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 254/87 of 26 January 1987 extending the provisional anti-dumping duty on imports of standardized multi ­ phase electric motors having an output of more than 0,75 kW but not more than 75 kW, originating in Bulgaria, Czechoslovakia, the German Democratic Repu ­ blic, Hungary, Poland, Romania and the Soviet Union THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2176/84 of 23 July 1984 on protection against dumped or subsi ­ dized imports from countries not members of the Euro ­ pean Economic Community ('), and in particular Article 11 thereof, Having regard to the proposal from the Commission, Whereas, by Regulation (EEC) No 3019/86 (2), the Commission imposed a provisional anti-dumping duty on imports of standardized multiphase electric motors having an output of more than 0,75 kW but not more than 75 kW, originating in Bulgaria, Czechoslovakia, the German Democratic Republic, Hungary, Poland, Romania and the Soviet Union ; Whereas the examination of the facts has not yet been completed and whereas in particular a number of expor ­ ters wish normal value, dumping margin and injury to be determined anew ; Whereas the Commission, to which a complaint concer ­ ning dumped imports of the products in question from Yugoslavia was submitted in October 1986, has decided to extend the current proceedings (3) to those imports ; Whereas the exporters known to be concerned have been informed of the Commission's intention to have the provisional duty extended for a further two months ; Whereas those exporters, representing all the trade concerned, have raised no objection, HAS ADOPTED THIS REGULATION : Article 1 The provisional anti-dumping duty imposed by Regula ­ tion (EEC) No 3019/86 on imports of standardized multi-phase electric motors having an output of more than 0,75 kW but not more than 75 kW originating in Bulgaria, Czechoslovakia, the German Democratic Repu ­ blic, Hungary, Poland, Romania and the Soviet Union is hereby extended for a period not exceeding two months. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. Without prejudice to Article 11 of Regulation (EEC) No 2176/84 and to any other decision taken by the Council, it shall apply until the entry into force of a Regulation adopting definitive measures but not in any way beyond a period of two months beginning on 1 February 1987. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 26 January 1987. For the Council The President L. TINDEMANS (  ) OJ No L 201 , 30. 7. 1984, p. 1 . 0 OJ No L 280, 1 . 10 . 1986, p. 68 . (3) OJ No C 282, 8 . 11 . 1986, p. 2.